Citation Nr: 0930392	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  03-08 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for the residuals of a 
hysterectomy.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or for being housebound.  

6.  Entitlement to specially adapted housing.  

(The issues of entitlement to service connection for a heart 
disability and entitlement to a disability rating in excess 
of 30 percent for hypothyroidism will be the subjects of a 
separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to April 
1986.  

These matters come to the before the Board of Veterans' 
Appeals (Board) on appeal from decisions by Department of 
Veterans Affairs (VA) Regional Offices (RO's).  The Veteran 
now resides in the jurisdiction of the St. Petersburg, 
Florida VARO.  

In December 2003, the Veteran and her husband testified on 
other issues during a hearing before Veterans Law Judge 
Jacqueline E. Monroe in Washington, DC.  A transcript of that 
hearing is of record.  

In March 2005, the RO denied specially adapted housing 
[38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2008)] 
and special home adaptation [38 U.S.C.A. § 2101(b) (West 
2002); 38 C.F.R. § 3.809a (2008)].  

The Board's March 2005 remand noted that a December 2000 RO 
decision had denied a claim for an annual clothing allowance.  
A notice of disagreement (NOD) was received in April 2001 but 
a statement of the case (SOC) on this matter was not issued.  
The claim was remanded in accordance with the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Manlincon v. West, 12 Vet. App. 238 (1999).  However, further 
review of this very thick file discloses that the Veteran was 
granted the benefit in full in August 2001 and she did not 
submit a notice of disagreement with that decision.  
Consequently, the Board finds that the December 2000 and 
August 2001 RO decisions on clothing allowance are not in 
appellate status.  

In February 2007, the Veteran's representative requested an 
audit of past clothing allowances from 1990 to 2006.  The 
audit was done in May 2007.  The Veteran and her 
representative were notified of the results in June 2007.  
This was not a decision in itself, but merely a summary 
report of past decisions.  Nevertheless, the RO included as 
an issue, in a July 2007 SOC, "Whether proper payment was 
issued to Veteran for entitlement to clothing allowance from 
1990 to 2006."  These prior clothing allowance issues, like 
all unappealed decisions are final and can only be reopened 
with new and material evidence or by a showing or clear and 
unmistakable error in the original RO decision.  There has 
been no claim of either.  The issues were clarified at the 
October 2008 videoconference hearing and did not include any 
issues as to clothing allowance.  For these reasons, the 
Board finds that there is no clothing allowance issue 
properly before it at this time.  

In September 2008, the RO granted service connection for a 
bilateral hearing loss, effective March 28, 2002, with a 
noncompensable rating.  Challenges to the effective date or 
the rating are separate claims requiring an additional NOD.  
See the notice of appellate rights accompanying the September 
19, 2008 notice of the rating decision and the discussion on 
disability rating information and effective date in the 
letter dated September 29, 2008.  See also similar 
information in earlier letters of March 2006 and April 2007.  
A NOD on the effective date or rating is not of record.  A 
NOD must be submitted to the RO.  38 C.F.R. § 20.300 (2008).  
So, the hearing testimony and transcript of the hearing 
presented to the Board do not qualify as a timely NOD.  In 
the absence of a timely NOD, statement of the case, and 
substantive appeal, it would be prejudicial to the claimant 
for the Board to take jurisdiction of the effective date or 
rating issues.  Consequently, even though testimony was 
allowed at the October 2008 Board video conference hearing, 
these issues will not be addressed in this decision.  If the 
Veteran wishes to appeal this issue, she has a year from the 
date she was notified of the RO's September 2008 decision to 
file an NOD with the RO.  

In October 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
A transcript of the hearing is of record.  The transcript 
bears an incorrect claim number.  The Veteran has moved to 
correct the claim number.  That motion is granted.  

At her October 2008 Board video conference hearing, the 
Veteran gave testimony on hair loss and a back disorder.  As 
these issues have not been developed for appellate review, 
they will not be addressed in this decision.  Also, the 
Veteran has presented evidence of sleep apnea and a claim as 
to that condition has not been developed for appellate 
review.  Issues pertaining to service connection for hair 
loss, a back disorder, and sleep apnea are referred to the RO 
such action as may be appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified during her December 2003 Board hearing 
that, following her discharge from service in April 1986, she 
was treated at Dover Air Force Base (Dover AFB) in Delaware.  
Previous attempts to obtain these records directly from the 
hospital at that base were unsuccessful.  However, recent 
evidence indicates that the Veteran was then a dependent of 
an active service member of the U.S. Air Force.  As a 
dependent, her records may have been retired and stored under 
her husband's name and service number when he left active 
service.  The records repository should be contacted and 
asked to search for these dependent records.  

A discharge summary, following private hospitalization in 
June and July 1972, for an abdominal panhysterectomy provides 
clear and unmistakable evidence that the Veteran had a 
hysterectomy before entering active service.  During her 
October 2008 hearing, the Veteran acknowledged that she had 
her hysterectomy prior to service.  She asserted that service 
connection should be granted because she was treated for 
gynecologic problems during service, as shown in the service 
treatment records.  She reported that during service, she had 
discharges and fluid build up.  She also stated that she had 
a little cyst growing and was given creams to treat it.  
After service, the cysts were cut off.  She still has to go 
back for yearly Pap smears to make sure it was not recurring.  
Under these circumstances it is desirable to have the Veteran 
examined for a medical opinion as to aggravation of the 
hysterectomy.  Also, because the Board must consider all 
claims reasonably raised by the record, it should be 
determined if the cysts in service represent a separate 
disability and if there are any residuals.  The Board notes 
surgery for a Bartholin's abscess in July 2003.  

Action on the claims for special monthly compensation based 
on the need for regular aid and attendance or for being 
housebound and entitlement to specially adapted housing is 
deferred because those benefits are based on service-
connected disability and the development of the claims for 
service connection may affect these claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran for 
the necessary information to identify 
her spouse during his active duty 
service; full name, service number, 
etc.  

2.  After obtaining the necessary 
identifying data, the AOJ should follow 
the current procedures for obtaining 
the records of military dependents 
after the principle leaves active 
service.  

3.  The agency or original jurisdiction 
(AOJ) should schedule the Veteran for a 
VA gynecology examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  Any tests or studies 
needed to respond to the following 
questions should be done.  The examiner 
should provide a complete explanation 
in response to the following questions:

a.  Is it at least as likely as not 
that the pre-service hysterectomy 
advanced beyond its natural progress 
during the Veteran's active service?  
If so, specify the manifestations 
associated with such aggravation in the 
Veteran.  

b.  Is it at least as likely as not 
that the cysts noted in service 
represent the onset of a separate 
gynecologic disorder in service?  

c.  What, at least as likely as not, 
are the current residuals of the 
gynecologic symptoms noted during 
active service?  If there are none, so 
state.  

d.  Was the Bartholin's abscess, 
surgically removed in July 2003, at 
least as likely as not, etiologically 
related to a gynecologic disorder 
incurred or aggravated during active 
service?  If so, what are the current 
residuals?  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

3.  Thereafter, the RO should readjudicate 
these claims in light of any evidence 
added to the record.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided a SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



